

	

		II

		109th CONGRESS

		2d Session

		S. 2277

		IN THE SENATE OF THE UNITED STATES

		

			February 13, 2006

			Mr. Durbin (for himself,

			 Mr. Dorgan, Mr.

			 Johnson, and Mr. Lautenberg)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To promote accountability and prevent fraud in Federal

		  contracting.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Reconstruction Accountability and

			 Fraud Prevention Act of 2005.

		2.Accountability

			 in Federal contracting

			(a)In

			 generalExcept as provided in

			 subsection (b), none of the funds appropriated or otherwise made available by

			 the Emergency Supplemental Appropriations Act to Meet Immediate Needs Arising

			 From the Consequences of Hurricane Katrina, 2005 (Public Law 109–61), by the

			 Second Emergency Supplemental Appropriations Act to Meet Immediate Needs

			 Arising From the Consequences of Hurricane Katrina, 2005 (Public Law 109–62),

			 or through the Iraq Relief and Reconstruction Fund may be obligated or expended

			 in connection with a contract or covered task order entered into after the date

			 of the enactment of this Act with a contractor that, during the previous 5

			 years—

				(1)has been found by

			 an executive agency or any Inspector General to have overcharged or improperly

			 billed the Federal Government by a total of at least $10,000,000 through one or

			 more overcharges;

				(2)has been found by

			 an executive agency or any Inspector General to have committed one or more

			 fraudulent acts resulting in total costs or losses to the Federal Government of

			 at least $10,000,000; or

				(3)has been

			 suspended or debarred for a period of at least one year under the Federal

			 suspension and debarment regulations.

				(b)National

			 security waiverThe President may waive the restrictions under

			 subsection (a) on a case-by-case basis if the President determines that such

			 waiver is in the national security interest of the United States and submits to

			 the appropriate congressional authorities a report describing the reasons for

			 such determination.

			(c)DefinitionsIn

			 this Act:

				(1)Appropriate

			 congressional authoritiesThe term appropriate

			 congressional authorities means—

					(A)the majority

			 leader and the minority leader of the Senate;

					(B)the Speaker of

			 the House of Representatives and the minority leader of the House of

			 Representatives; and

					(C)the Committees on

			 Appropriations of the Senate and the House of Representatives.

					(2)Covered task

			 orderThe term covered task order means a task order

			 valued at more than $10,000,000 entered into pursuant to a contract entered

			 into before the date of the enactment of this Act.

				(3)Executive

			 agencyThe term executive agency has the meaning

			 given that term in section 4 of the Office of Federal Procurement Policy Act

			 (41 U.S.C. 403).

				

